Citation Nr: 1750406	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a left leg disorder. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for hypertension, a left foot disorder, and a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2006 rating decision denied entitlement to service connection for hypertension.  The Veteran did not timely appeal the January 2006 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.

2.  Evidence received since the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's intervertebral disc syndrome, bulging disc, and retrolisthesis are related to service.

4.  The evidence is at least evenly balanced as to whether the Veteran's left lower extremity radiculopathy is proximately due to or the result of his service-connected lumbar spine disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the January 2006 rating decision denying entitlement to service connection for hypertension is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for intervertebral disc syndrome, bulging disc, and retrolisthesis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Veteran is attempting to reopen a previously denied claim for hypertension.  Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, in January 2006, the RO denied a claim of entitlement to service connection for hypertension.  The Veteran did not appeal the decision nor did he submit new and material evidence within one year of notice of the rating decision.  Therefore, the denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In denying service connection, the RO found that although the Veteran had current hypertension, there was no evidence of hypertension in service or within one year of separation from service, and there was no evidence of any nexus to service.  The evidence received since the January 2006 rating decision includes a May 2013 private medical opinion in which the examiner stated, "High blood pressure, medical least as likely as not caused by service and within one year discharge [sic]."  Hence, as this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for hypertension is therefore warranted.

Back Disorder

The Veteran contends that his current back disability was caused when he fell from a pole while attempting to repair an antenna in service.  That the Veteran has current back disorders is not in dispute and, as such, the current disability requirement is met.  See, e.g., October 2015 VA examination showing diagnoses of intervertebral disc syndrome, bulging disc L4/5, and mild retrolisthesis of the lumbar spine.

In May 2008, the Veteran submitted a correspondence from a buddy who reported that in January 1970, during service, the Veteran had been assigned to repair an antenna after a severe wind storm knocked out communications and he fell from a pole where the antenna was installed and hit his back on a metal roof edge.  He reportedly suffered a cut and abrasions on his back and was taken to the dispensary where he was treated and released.

In a May 2013 correspondence, Dr. Robert Erwin opined that the Veteran's back condition had been caused by a fall from a pole in service which had been confirmed by the Veteran's buddy.  Dr. Erwin added that that Veteran had received years of treatment by chiropractors.

In October 2015, a VA examiner diagnosed the Veteran with intervertebral disc syndrome, bulging disc L4/5, and mild retrolisthesis of the lumbar spine.  The examiner opined, however, that it was less likely than not that his current back disabilities were incurred in service because the Veteran had not reported back pain in VA treatment record dated from the early 2000s until May 2006 when back pain was noted to have started two weeks prior.  She also observed that although the Veteran reported seeing a chiropractor for many years prior, she saw no records of such visits.

Based on the above, the Board finds that the evidence is approximately in equipoise as to whether the Veteran's current back disorders were caused by service.  Although the May 2013 medical opinion did not specifically note a review of the claims file, the examiner's summary of the relevant evidence is consistent with the evidence in the claims file, to include records of chiropractic treatment as well as the claimed fall from the pole which is bolstered by the competent buddy statement.  In addition, medical records associated with another private provider show a July 2001 letter written to Dr. Erwin, thus indicating that Dr. Erwin was likely familiar with the Veteran's medical history even though not specifically noted in the May 2013 opinion.  Dr. Erwin also referenced the Veteran's years of chiropractic care - the alleged lack of which the VA examiner used to infer that his back pain did not begin until about 2006.  The Board's review of the claims file, however, does show that the Veteran sought chiropractor care before then.  Indeed, private treatment records from Dr. Butterfield show that the Veteran began a course of chiropractic treatment in June 1999 and at that time also reported having previously received chiropractic care.  Since such evidence contradicts one of the main factors the VA examiner considered in finding the Veteran's back disorders unrelated to service, it weighs against the VA opinion, thus rendering the two opinions in approximate equipoise.  As such, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for intervertebral disc syndrome, bulging disc and retrolisthesis is warranted.  38 U.S.C.A. § 5107.

Left Leg Disorder

The Veteran also claims entitlement to service connection for a left leg disorder as secondary to his back disorder.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Specifically, in a January 2009 claim, the Veteran reported that the left leg pain he was experiencing was sciatic nerve pain from his back injury.  Of note, the October 2015 VA examiner diagnosed the Veteran with radiculopathy and the Board is now granting service connection for intervertebral disc syndrome, bulging disc and retrolisthesis.

In the May 2013 correspondence, Dr. Erwin opined that the left leg condition was at least as likely as not secondary to the back injury.  As discussed above, it appears that Dr. Erwin was familiar with the Veteran's medical history even though that was not specifically noted in the May 2013 opinion.  There is no VA opinion specifically addressing the etiology of a left leg disorder but to the extent the October 2015 VA examiner's diagnosis of radiculopathy may be considered to be part of her opinion addressing the Veteran's back disorder, Dr. Erwin's positive opinion weighs at least as heavily in favor of the claim for the reasons discussed above.  As such, the evidence is at least in equipoise.  Hence, resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for left lower extremity radiculopathy is warranted.  38 U.S.C.A. § 5107.


ORDER

The application to reopen the claim of entitlement to service connection for hypertension is granted.

Entitlement to service connection for intervertebral disc syndrome, bulging disc, and retrolisthesis is granted.

Entitlement to service connection for left lower extremity radiculopathy is granted.

REMAND

As to the claim for hypertension, in light of Dr. Erwin's opinion discussed above, and since no VA etiological opinion has been obtained, the Board finds that a VA examination is warranted to obtain an opinion as Dr. Erwin's opinion on this condition was conclusory, and thus insufficient to adjudicate the claim.

As to the claim for a left foot disorder, the Veteran contends that his current left foot disorder was injured when he stepped in a hole during service.  Service treatment records show an August 1968 notation appearing to indicate that the Veteran had a cortisone injection for calcaneal bursitis.  Service treatment records also show that the Veteran fractured the 5th metatarsal on his left foot in October 1968.  The separation examination shows normal feet.

The Veteran was provided with a VA etiological opinion in May 2009.  The examiner there diagnosed the Veteran with "left heel sensitivity of unknown etiology" but opined that it was unrelated to service because the Veteran was not currently complaining of any residuals from his 5th metatarsal fracture, which radiographic evidence showed was well healed.  As the examiner's opinion did not address the in-service notation suggesting calcaneal bursitis, the Board finds that an addendum opinion is needed.

Finally, as to the left hip, the Veteran has claimed that this disorder is secondary to the left foot disorder.  As such, it is intertwined with the claim for a left foot disorder and is deferred pending further development below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address to the etiology of his hypertension.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his active duty service.

A complete rationale should accompany any opinion provided.

2.  Forward the entire claims file in electronic records and a copy of this remand to the author of the May 2009 VA opinion or other appropriate VA examiner for an opinion addressing the etiology of any current left foot disorder.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should identify all left foot disorders extant during the pendency of the claim.  Then, for each disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to the Veteran's active duty service.  The examiner should also address the August 1968 service treatment record indicating that the Veteran had a cortisone injection for calcaneal bursitis.

If the examiner determines that the Veteran's left foot disability is related to his active service, the examiner should render an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed left hip disorder is caused by or related to the Veteran's left foot disorder.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


